MEMORANDUM **
California prisoner Glen T. Mason appeals the district court’s dismissal of his 28 U.S.C. § 2254 petition for writ of habeas corpus. We have jurisdiction pursuant to 28 U.S.C. § 2253, and reverse and remand.
Mason contends the district court erred by dismissing his petition as being time barred. We review the district court’s decision to deny a 28 U.S.C. § 2254 petition de novo. See Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999).
Mason’s contention is meritorious because if the facts he alleged are true, he may be entitled to equitable tolling. See 28 U.S.C. § 2244(d)(1)(B); Miles, 187 F.3d at 1107; Calderon v. United States Dist. Ct. (Beeler), 128 F.3d 1283, 1288 (9th Cir. 1997), overruled in part on other grounds by Calderon v. United States Dist. Ct. (Kelly), 163 F.3d 530 (9th Cir.1998) (en banc). The determination of whether there was an “impediment” under section 2244(d)(1)(B) is highly fact dependent, and the district court is in the best position to determine whether there were “no circumstances consistent” with Mason’s contention that he is entitled to equitable tolling. See Whalem/Hunt v. Early, 233 F.3d 1146, 1148 (9th Cir.2000) (en banc); see also Allen v. Lewis, 255 F.3d 798, 800 (9th Cir.2001) (applying but-for and proximate *767cause tests to equitable-tolling determination).
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.